DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 22, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6, 11, 16, and 21-24 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach the “features of a primary station as they are described in amended claim 1” (remarks, pp. 6-7). The examiner has carefully this argument, but respectfully disagrees. The features of selection and determination, as claimed, are taught by Abraham (see [0010], [0011], [0016], and [0017]; note selection functionality; see [0014]-[0018]; note priority indication. see also [0010], [0018], [0019], and [0046]; note transmission success functionality). Applicant’s argument(s) are therefore not persuasive.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 5, 6, 10, 11, 15, 16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0268094 (hereinafter “Gong`094”), in view of U.S. Publication No. 2011/0268054 (hereinafter “Abraham”).

Regarding claim 1: Gong`094 teaches a communication method comprising:
obtaining, by an access point, a transmission opportunity (TXOP) through a contention manner (See, e.g., [0043]-[0045], and [0056]; an access point, i.e. STA 102, contends for a TXOP.);
sending, by the access point, scheduling information to a station (See, e.g., [0043]-[0045], and [0056]; the access point sends information to STAs 104 to be used for subsequent UL MU MIMO transmissions.); wherein the preferred access category of the UL MU-MIMO data transmission is any one of: voice (AC_VO), video (AC_VI), best effort (AC_BE) and background (AC_BG) (See, e.g., [0025].); and
(See, e.g., [0038], [0041]-[0045], and [0056]; STAs 104 send UL MU-MIMO transmissions to access point 102.).
Gong`094 may teach or imply (See, e.g., [0033] and [0045]; EDCA parameters are applied; note also STA selection functionality.), but nevertheless fails to explicitly state “selecting, by the access point, a station whose scheduling service for an access category is the same as an access category of the TXOP, wherein the primary station is selected from a plurality of stations previously selected by the access point,” “wherein the scheduling information indicates a preferred access category of an unlink multiuser multiple input multiple output (UL MU-MIMO) data transmission,” and “determining, by the access point, that a transmission is successful when all or part of the scheduling service of the primary station is transmitted successfully.” However, Abraham teaches these features (See, e.g., [0010], [0011], [0016], and [0017]; note selection functionality. See also [0014]-[0018]; note priority indication. See also [0010], [0018], [0019], and [0046]; note transmission success functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate the said features of Abraham within the system of Gong`094 in order to improve network coordination and access efficiency.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 6, 11, and 16, respectively.

Regarding claims 5, 10, 15, and 20: Gong`094 modified Abraham further teaches wherein the access category of the data is any one of: voice (AC_VO), video (AC_VI), best effort (AC_BE) and background (AC BG). (See, e.g., Gong`094: [0025]. See also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.


Regarding claims 21-24: Gong`094 modified Abraham further teaches wherein the scheduling information comprises information of the station and the station is selected by the access point based on the preferred access category of the UL MU-MIMO data transmission (See, e.g., Gong`094: [0038]-[0042]. See also Abraham: [0010]-[0018]; note the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 21.
The rationale set forth above regarding the method of claim 21 is applicable to the method and apparatuses of claims 22-24, respectively.

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20120314694-A1; see abstract
US-20110194644-A1; see [0069]
US-20120008490-A1; see [0101]

Conclusion
11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476